Citation Nr: 0415074	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  01-08 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for a disability 
manifested by headaches, claimed as an undiagnosed illness 
related to service in the Persian Gulf War.

2. Entitlement to service connection for a disability 
manifested by memory loss, claimed as an undiagnosed illness 
related to service in the Persian Gulf War.

3. Entitlement to service connection for a disability 
manifested by fatigue, including chronic fatigue syndrome, 
claimed as an undiagnosed illness related to service in the 
Persian Gulf War.

4. Entitlement to a disability rating in excess of 20 percent 
for the residuals of a back injury with spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active duty from January 1985 to May 1991, 
and he served on active duty in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

When the case was previously considered, in January 2002, the 
Board denied entitlement to service connection for a 
disability manifested by panic attacks, claimed as an 
undiagnosed illness related to service in the Persian Gulf 
War.  The remaining issues were REMANDED for further 
development.  The requested development has been completed 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's myofascial cephalgia (headaches) had its 
onset during his active service.  

3.  The veteran does not have a disability manifested by 
memory loss, claimed as an undiagnosed illness related to 
service in the Persian Gulf War.  

4.  The veteran does not have a disability manifested by 
fatigue, including chronic fatigue syndrome, claimed as an 
undiagnosed illness related to service in the Persian Gulf 
War.  

5.  The veteran's service-connected residuals of a back 
injury with spondylolisthesis do not result in more than a 
moderate intervertebral disc syndrome with recurring attacks.  

6.  The veteran's service-connected residuals of a back 
injury with spondylolisthesis result in a limitation of 
thoracolumbar extension to 25 degrees and flexion to 45 
degrees.  

7.  The veteran's service-connected residuals of a back 
injury with spondylolisthesis do not result in incapacitating 
episodes, limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, ankylosis of the 
thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  Myofascial cephalgia (headaches) was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  

2.  A disability manifested by memory loss, claimed as an 
undiagnosed illness related to service in the Persian Gulf 
War was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2003).  

3.  A disability manifested by fatigue, including chronic 
fatigue syndrome, claimed as an undiagnosed illness related 
to service in the Persian Gulf War was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317, 4.88a (2003).  

4.  The criteria for a rating in excess of 20 percent for the 
residuals of a back injury with spondylolisthesis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Code 5293 (2003); 68 Fed. Reg. 51454-51456 (August 27, 2003), 
to be codified at 38 C.F.R. Part 4, § 4.71a, Codes 5235-5243 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was not possible 
in this case, as the initial adverse rating decision was made 
in July 2000, before VCAA became law.  Nevertheless, some 
similar cases have been remanded to afford the appellant VCAA 
notice.  That was, in essence, what occurred here.  The Board 
remanded the case to the RO, which applied the pertinent laws 
and regulations, including providing the veteran with VCAA 
notice.  There is no point in again remanding the case to 
repeat the notice process.  

In Pelegrini, at 422 the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Review of the February 2002 VCAA notice letter discloses that 
it has complied with all the requirements as described by the 
Court.  Particularly, the wording of the VCAA notice 
adequately informed the claimant that he should provide any 
evidence in his possession pertaining to the claim; that he 
should give VA everything he had pertaining to the claim.  
The letter told him to identify (so VA could obtain) records 
of "all treatment since you were separated."  

Moreover, the rating decision, statement of the case, a 
November 2002 evidence request and the supplemental statement 
of the case, notified the veteran and his representative of 
the status of the evidence as it was developed and of the 
need for him to submit substantiating evidence.  Any deficits 
in the original notice were cured before the case came to the 
Board and are no more than non-prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2003).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2003).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Compensation for Certain Disabilities as Due to an 
Undiagnosed Illness.  The veteran contends that the 
disabilities for which he is seeking service connection are 
the result of an undiagnosed illness incurred while serving 
in the Persian Gulf.  

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:
    (i) Became manifest either during active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 
    (ii) By history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 
    (2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):
    (A) An undiagnosed illness; 
    (B) The following medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms: 
	    (1) Chronic fatigue syndrome; 
	    (2) Fibromyalgia; 
	    (3) Irritable bowel syndrome; or 
	    (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of 
this section for a medically unexplained chronic 
multisymptom illness; or
    (C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  
    (ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 
    (3) For purposes of this section, "objective indications 
of chronic disability" include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.
    (4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  
    (5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.
    (6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 
    (b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: 
    (1) Fatigue
    (2) Signs or symptoms involving skin
    (3) Headache
    (4) Muscle pain
    (5) Joint pain
    (6) Neurologic signs or symptoms
    (7) Neuropsychological signs or symptoms
    (8) Signs or symptoms involving the respiratory system 
(upper or lower)
    (9) Sleep disturbances
    (10) Gastrointestinal signs or symptoms
    (11) Cardiovascular signs or symptoms
    (12) Abnormal weight loss
    (13) Menstrual disorders.
    (c) Compensation shall not be paid under this section:
    (1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 
    (2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
    (3) If there is affirmative evidence that the illness is 
the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
    (d) For purposes of this section: 
    (1) The term Persian Gulf veteran means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 
    (2) The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317 (2003).  

The Board notes that a diagnosis is a medical question which 
requires the medical opinion of a medical professional.  So 
too, whether a claimant has a disability, and whether it is 
the result of an undiagnosed illness are medical 
determinations which require the opinion of a trained medical 
professional.  As a lay witness, the veteran lacks the 
medical training and experience to make these determinations.  
Since he is a lay witness, his assertions that he has 
disabilities which are manifestations of an undiagnosed 
illness constitute his claims and these assertions are not 
competent evidence.  38 C.F.R. § 3.159(a) (2003); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A Disability Manifested by Headaches.  The veteran complained 
of frequent severe headaches on a general examination, in 
September 1987.  The physician noted that the headaches were 
affected by wearing glasses.  There were no other headache 
complaints, findings or diagnoses in the service medical 
records.  

There were no complaints, findings or diagnoses of headache 
on the VA examinations in June 1993 and August 1995.  

On the October 1995 VA Persian Gulf examination, the veteran 
reported that since 1992, he had headaches of moderate 
intensity every one to five days, relieved by aspirin.  The 
examination concluded with the impression that the veteran 
had an unexplained illness with symptoms including headache.  

The VA clinical records are in evidence and have been 
considered by the Board.  In August 1998, the veteran 
reported having headaches and one episode of blurred vision.  

An April 1999 VA Mental Health clinical note recorded the 
veteran's complaint of headaches since returning from the 
Gulf.  He was reportedly on medication for headaches.  The 
diagnoses included headache.  

A VA psychiatric clinic note of August 1999 shows the veteran 
had just a few mild headaches.  

In a September 1999 neurologic note, the veteran reported 
that his headaches were essentially gone with medication.  

A January 2000 VA psychiatric note has an assessment of 
headaches (greatly improved).  

A January 2002 VA psychiatric note reports there were no 
headaches.  

On VA neurologic examination in September 2002, the veteran 
reported that he developed symptoms including headache in the 
year following his active service.  He described the 
headaches as cervical, occipital, radiating to the frontal 
region, generally dull, sharp, and pressure like, lasting up 
to 24 hours and occurring 5 out of 7 days per week.  
Occasionally, they were associated with nausea, blurred 
vision, and lightheadedness.  There was no vomiting, or loss 
of consciousness.  Tylenol and Motrin produced partial 
relief.  He reportedly lost 4 to 6 days work per month 
because of headache symptoms.  Pertinent neurologic findings 
were normal.  The diagnosis was myofascial cephalgia.   

On VA psychiatric examination in September 2002, the veteran 
stated that he had been having headaches ever since returning 
from the Gulf.  He reported the headache in the back of his 
neck and head and behind his eyes, and reported that this was 
a daily occurrence, not relieved by migraine medications and 
reported that he took Tylenol, which was somewhat helpful.  

In December 2003, the doctor who did the September 2002 
examination stated that the veteran had a normal neurologic 
examination.  His headaches were myofascial in type.  There 
was no evidence of neurologic illness to explain his 
symptomatology.  

Analysis  Headaches were noted during service, in 1987.  
Since that time, there has been a continuity of reasonably 
similar headache complaints.  These were recently diagnosed 
as myofascial cephalgia (or headaches).  In light of the 
continuity of symptoms, the recent diagnosis of myofascial 
cephalgia (or headaches) cannot reasonably be dissociated 
from the documented complaints in service.  Therefore, the 
Board finds that the current myofascial cephalgia (headaches) 
had its onset during and is connected to service.  

A Disability Manifested by Memory Loss.  The service medical 
records do not contain any complaints, findings or diagnoses 
of memory loss.  

There were no complaints, findings or diagnoses of memory 
loss on the VA examinations in June 1993 and August 1995.  

On the October 1995 VA Persian Gulf examination, the veteran 
reported that he had been forgetful for the previous 6 
months.  He stated that, recently, he could not remember what 
he did with things or where he put them.  The impression was 
unexplained illness with symptoms including forgetfulness.  

The report of a VA mental health intake evaluation, in April 
1999, shows that the veteran was given a brief memory screen 
and had difficulty remembering words when an interference 
task was introduced.  He recalled only one word out of six 
but recognized 4 out of 6.  That was considered fairly low 
performance for his age group.  The diagnosis was panic 
disorder.  There was no diagnosis of memory loss.  

On the VA psychiatric examination in September 2002, the 
veteran reported that he was more forgetful, forgot where he 
put things, and had problems remembering dates.  On mental 
status examination, short-term memory registration was 3/3 
and recall was 3/3.  There was no diagnosis of memory loss.  
In a January 2004 addendum, the examiner stated that the 
veteran's memory loss was not related to his Axis I diagnosis 
of panic disorder with agoraphobia.  

On the September 2002 VA neurologic examination, another 
doctor noted that the veteran showed no impairment of memory.  
In a December 2003 addendum, the examiner wrote that the 
veteran had a normal neurologic examination and that his 
memory problem was only history.  

Analysis.  On the April 1999 VA mental health intake 
evaluation, the veteran had fairly low performance on a brief 
memory screen.  More recently, he had psychiatric and 
neurologic examinations, in September 2002, by different 
doctors.  Both considered the veteran's complaints and 
concluded that his memory was normal.  The doctors re-
affirmed their opinions in December 2003 and January 2004.  
This evidence is more recent and more numerous than the 
evidence supporting memory loss.  Therefore, we must conclude 
that the preponderance of evidence establishes that the 
veteran does not have the claimed disability.  Since he does 
not have a memory loss, service connection cannot be granted.  

A Disability Manifested by Fatigue, including Chronic Fatigue 
Syndrome.  The representative argues that a diagnosis of 
chronic fatigue syndrome should be made if there are 4 out of 
8 symptoms listed by the National Institutes of Health (NIH).  
This Board is bound by VA regulations.  38 U.S.C.A. § 7104(c) 
(West 2002).  These regulations specifically define chronic 
fatigue syndrome (CFS) for the purposes of VA compensation.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:  
(1) New onset of debilitating fatigue severe enough to reduce 
daily activity to less than 50 percent of the usual level for 
at least six months; and 
(2) The exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and
(3) Six or more of the following:
(i) Acute onset of the condition,
(ii) Low grade fever,
(iii) Nonexudative pharyngitis,
(iv) Palpable or tender cervical or axillary lymph 
nodes,
(v) Generalized muscle aches or weakness,
(vi) Fatigue lasting 24 hours or longer after exercise,
(vii) Headaches (of a type, severity, or pattern that is 
different from headaches in the pre-morbid state),
(viii) Migratory joint pains,
(ix) Neuropsychologic symptoms,
(x) Sleep disturbance.
38 C.F.R. §4.88a(a) (2003).  

On the October 1995 VA Persian Gulf examination, the 
impression was an unexplained illness with frequent nausea, 
arthralgia, forgetfulness, headache and feeling of fatigue.  

Following the requirements of VCAA, the veteran had an 
examination for CFS in September 2002.  The veteran's claims 
folder and medical records were reviewed before the 
examination.  The examiner took a history from the veteran 
and examined him.  The diagnoses were chronic fatigue and 
diffuse muscle and joint pain by history of unknown etiology.  
The doctor explained that the veteran's clinical 
symptomatology was not classical CFS as the veteran was 
having only 5 out of 10 clinical criteria of CFS.  In an 
April 2003 addendum, the doctor reviewed the record and 
stated that there was no change in his opinion.  

Analysis.  A diagnosis is a medical question requiring the 
opinion of a trained medical professional.  38 C.F.R. 
§ 3.159(a) (2003); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, there is no medical opinion that the 
veteran has CFS.  Even if the symptoms reported on the 
October 1995 Persian Gulf examination were all accepted, they 
would not meet the above VA criteria for a diagnosis of CFS.  
Additionally, VA has obtained a medical opinion as to whether 
the veteran has the disability.  38 U.S.C.A. § 5103A (d) 
(West 2002).  That opinion was to the effect that the 
veteran's complaints did not meet the criteria for a 
diagnosis of CFS.  Since the veteran does not have the 
disability, service connection cannot be granted.  

Rating the Residuals of a Back Injury with Spondylolisthesis.  
Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  

There has been a change in the rating criteria during the 
pendency of this claim.  The old regulatory criteria must be 
applied prior to the effective date of the new criteria.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and must be applied as of 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(2003).  

Effective September 26, 2003, an intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  

Effective September 26, 2003, the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is:  
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, the disability will 
be rated at 60 percent; 
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12, the 
disability will be rated at 40 percent; 
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, the disability will be rated at 20 percent; 
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, the disability will be rated at 10 percent.  68 Fed. 
Reg. 51454-51456 (August 27, 2003), to be codified at 
38 C.F.R. Part 4, § 4.71a, Code 5243 (2004).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
Unfavorable ankylosis of the entire spine will be rated as 
100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine will 
be rated as 50 percent disabling;
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine will be 
rated as 30 percent disabling;
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  
68 Fed. Reg. 51454-51456 (August 27, 2003), to be codified at 
38 C.F.R. Part 4, § 4.71a (5235 to 5243 (2004).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2003).  The most probative evidence of the degree 
of impairment consists of records generated in proximity to 
and since the claim on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  The claim for increase was received 
in November 1999.  Since the effective date of increase will 
be the date the claim is received, or the date the disability 
increased, if the claim is made within a year of the increase 
in disability, the Board has closely considered the record 
from November 1998.  38 U.S.C.A. § 5110(b)(2) (West 2002).  

VA clinical notes from September 1997 to April 2002 are of 
record.  These show continued complaints of back pain.  In 
August 1998, the veteran reported chronic mild low back pain.  
He had a history of fracture of vertebra L5 and disc 
problems.  Examination showed the back to be normal, with no 
tenderness.  Similar complaints were noted in August 1999.  

A September 1999 VA neurology clinic note reflects complaints 
of chronic lumbar pain.  The veteran said it had worsened.  
He reported pain in his legs made him very uncomfortable.  It 
was worse with lifting, straining, coughing, moving and 
bending.  On examination, deep tendon reflexes were 2 
throughout the upper extremities, with normal muscle bulk, 
tone, power and sensation.  The lower extremities had brisk 
deep tendon reflexes at the knees and ankles.  The toe 
reflexes were down going.  There was no definite loss of 
power.  Straight leg raising was negative.  There was a small 
vitiliginous patch at the lumbosacral junction and review of 
the X-rays disclosed a question of a mild S1 spina bifida 
occulta.  He was tender at that level.  

A neurosurgery progress note is dated in December 1999.  On 
physical examination, the veteran had a full range of motion 
in the lumbar spine, to flexion, extension and lateral 
bending.  Muscle strength in the lower extremities was 5/5, 
with normal tone.  Sensory examination disclosed a decreased 
response to pinprick over the anterior surface of the left 
thigh, the anterior left shin and dorsum of the left foot.  
Straight leg raising was negative, bilaterally.  Deep tendon 
reflexes were 3+ at the knees and ankles, bilaterally.  There 
was a hairy patch without discoloration, on the low back, 
which appeared to be a normal variance.  It was reported that 
magnetic resonance imaging (MRI), in November 1999, did not 
show significant compression of the thecal sac at any level.  
There was a possible bilateral L5 pars defect, and 
degenerative changes at L5-S1.  

The veteran's spine was examined in January 2000.  He 
complained of fairly constant low back pain, aggravated by 
prolonged standing or walking.  Sometimes there was pain in 
the left leg, with numbness and tingling in the toes.  It had 
been going on for a year and the veteran was taking 
medication.  On examination, the veteran did not appear to be 
in distress and stood with good posture.  The pelvis was 
symmetrical without scoliosis or kyphosis.  Muscle tone was 
good without any spasm or atrophy of the paravertebral 
muscles.  Extension went to 20 degrees with pain.  Flexion 
was 65 degrees.  Right and left lateral flexion and rotation 
were 25 degrees.  Both lower limbs were negative for any 
neurological deficiency.  Straight leg raising was 70 degrees 
with a complaint of back pain.  Lasegue's test was negative.  
X-rays disclosed a mild Grade I spondylolisthesis at the L5-
S1 level, with spondylolysis.  It was noted that an 
electromyogram (EMG) study had been done and it showed a 
normal left lower extremity.  The diagnosis was subjective 
complaints of back pain with mild Grade I spondylolisthesis 
and spondylolysis, at the L5-S1 level, normal EMG and nerve 
conduction studies of the left lower extremity.  

On neurologic examination in September 2002, the veteran's 
claims and medical folders were reviewed.  He reported 
constant low back pain, with radiation down to the ankle.  
Neurologic examination showed gait and station to be normal.  
The muscles had normal strength, tone and coordination.  
Reflexes were symmetric.  Plantar responses were flexors.  
Sensory examination revealed decreased sensation in the L5 
segmental dermatome on the left.  The diagnosis was sciatica, 
with low back pain due to back injury in service.  In an 
addendum written in December 2003, the doctor stated that the 
veteran had a normal neurologic examination.  

On examination of the veteran's spine, in September 2002, he 
complained of low back pain on a daily basis.  Sometimes the 
pain radiated into both legs.  The examiner found no 
objective evidence of pain such as gait abnormality, swelling 
or deformity.  The pelvis was symmetrical without tilting.  
Muscle tone was good and there was no spasm.  There was no 
atrophy of the paravertebral muscles.  There was no evidence 
of lateral tilting.  He did not complain of pain on coughing 
but complained of tenderness near the midline.  Range of 
lumbar spine motion was extension 0-25 degrees with complaint 
of pain during the entire range of motion.  Flexion was also 
accompanied by a complaint of pain from 0-45 degrees.  There 
was no evidence of incoordination, weakness, or fatigability.  
A functional loss due to complaint of pain was present.  The 
lower limbs were equal in length with normal alignment.  
There was no atrophy.  Muscle tone was good.  Sensation was 
normal.  Straight leg raising was 70 degrees on either side 
with a complaint of pain, but Lasegue's test was negative.  
The Goldthwait sign was also negative.  There was no evidence 
of sciatic neuropathy.  X-rays of the lumbosacral spine were 
normal.  The veteran failed to report for computerized 
tomography (CT) and electromyogram (EMG) testing.  The doctor 
commented that the veteran's manifestation of complaints of 
pain and demonstrated limitation of motion were not supported 
by objective evidence of back pathology.  In an addendum, 
dated in April 2003, the doctor stated that he had reviewed 
additional information and there was no change in his medical 
opinion.   

The records of the veteran's private physician, Timothy N. 
Tetzlaff, D.O., cover a period from 1996 to 2002.  In his 
most recent note, of November 2002, the doctor reported that 
the veteran was having pain in the upper thoracic area and 
left sacroiliac joint.  Manipulative therapy had been helpful 
to relieve symptoms.  The impression was muscular back pain 
secondary to somatic function.   

Analysis.  The rating criteria in effect when the veteran 
filed for a higher rating provide the current 20 percent 
rating for a moderate condition with recurring attacks.  The 
medical records before us, in total, describe such a moderate 
condition with recurring attacks.  Therefore, the current 
rating is appropriate.  The next higher rating, 40 percent, 
would require a severe condition with recurring attacks and 
only intermittent relief.  The highest rating assignable 
under this code is 60 percent which requires a pronounced 
condition with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, Code 5293 (2003).  Comparison of 
the medical reports with the rating criteria shows that the 
veteran's disability does not approximate any applicable 
criteria for a higher evaluation.  The medical reports are 
the most probative evidence as to the extent of the 
disability and they provide a preponderance of evidence which 
clearly establishes that the disability does not approximate 
the previous requirements for a higher evaluation.  38 C.F.R. 
§ 4.7 (2003).  

The new criteria for a 20 percent rating for intervertebral 
disc syndrome provide a 20 percent evaluation where there are 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  
Higher evaluations require incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12, for a 40 percent rating ; and 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, for a 60 percent rating.  
Since the evidence here does not reflect any episodes which 
are actually incapacitating, a higher evaluation cannot be 
given under these criteria.  68 Fed. Reg. 51454-51456 (August 
27, 2003), to be codified at 38 C.F.R. Part 4, § 4.71a, Code 
5243 (2004).  

Under the new criteria of the general rating formula for 
diseases and injuries of the spine, the current 20 percent 
rating is appropriate where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher evaluation, 40 percent, requires that forward flexion 
of the thoracolumbar spine be 30 degrees or less; or, that 
there be favorable ankylosis of the entire thoracolumbar 
spine.  68 Fed. Reg. 51454-51456 (August 27, 2003), to be 
codified at 38 C.F.R. § 4.71a (2004).  There is no evidence 
of ankylosis as required for 40 percent or higher ratings.  
Review of the numerous medical reports shows that there is no 
competent evidence that the limitation of thoracolumbar spine 
motion is 30 degrees or less.  Here, again, the medical 
reports provide the most probative evidence as to the extent 
of the service-connected back disorder.  These medical 
reports provide a preponderance of evidence which show that 
the veteran's back disability does not meet the new criteria 
for a higher evaluation.  Therefore, the claim must be 
denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
The Board, as did the RO (see statement of the case dated in 
September 2001), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for myofascial cephalgia (headaches) is 
granted.  

Service connection for a disability manifested by memory 
loss, claimed as an undiagnosed illness related to service in 
the Persian Gulf War, is denied.  

Service connection for a disability manifested by fatigue, 
including chronic fatigue syndrome, claimed as an undiagnosed 
illness related to service in the Persian Gulf War, is 
denied.  

A disability rating in excess of 20 percent for the residuals 
of a back injury with spondylolisthesis, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



